       Case 1:19-cr-00795-SHS Document 168 Filed 07/29/20 Page 1 of 1


rCGELBER +
\...:I.JSANTILLO                                                                  USDCSDNY
                                                           July 28, 2020          DOCUl,,fENT
                                                                                f ELECTRONICALLY FILED
VIA ECF                                                                        ·iooc #:
The Honorable Sidney H. Stein
United States District Judge                                                                            i-?r-b.-r-L~-~- :
                                                                               t BATE F~:;--:•LJ2,::-=D-;
Moynihan U nited States Courthouse
500 Pearl Street                                                      n~rn
New York, NY 10007                                                    fhPCU
       Re: United States v. Geury Cruz, l 9-cr-795 (United States v. Marte, et al.)

Dear Judge Stein:

        On November 13 , 2019, I was appointed to represent Geury Cruz as CJA counsel. I write
to respectfully request that associate counsel be appointed to assist me in the case. Specifically, I
ask that Fern Mechlowitz, a Senior Associate and full-time employee at my firm , be approved to
assist me for more than 10 hours at the rate of $110 an hour, nunc pro tune to the date of my
appointment. As set forth in her attached resume, Ms. Mechlowitz is an experienced attorney
who graduated from Stanford University and the University of Virginia School of Law and
worked as an associate at both Arnold & Porter and Sullivan & Cromwell. She also clerked for a
federal judge, which included work on criminal matters.

        Mr. Cruz is charged with 12 other defendants with conspiracy to distribute oxycodone in
violation of 21 U.S .C. § 846 (Count 1) and using, carrying or possessing, or aiding and abetting
in the use, carrying or possession of a firearm in connection with a drug trafficking offense in
violation of 18 U.S .C. § 924(c)(l)(A)(i) and 2 (Count 2) . The discovery in this case is extremely
voluminous and includes thousands of pages of call records, many hours of videos, photographs
of evidence, and thousands of pages of documents. I believe that Ms. Mechlowitz' s assistance is
necessary to efficiently review the discovery and to represent Mr. Cruz effectively. Ms.
Mechlowitz assisted me with Mr. Cruz' s emergency renewed bail application that we filed in
early April , in light of the pandemic, and that is why I request that her assistance be approved
nunc pro tune to the date of my appointment.

        Thank you for your consideration.

                                                   Very truly yours,

                                                   Isl Kristen M . Santillo

                                                   KRISTEN M. SANTILLO


                                                                                            SID -1EY H. STEIN
                                                                                                U.:LD.J.

                  C?elber & 33ntillo A.LC '347 Wes. 36th areet , 8.Jite 805, New York, NY10018
                                      Tel: 212-227-4743 Fax: 212-227-7371
